ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal rev enue se rvice washington d c ein contact number contact person identification_number release number release date date date uil se t eo ra t legend c d e f dear ------------------ this is in response to your request for a ruling regarding a proposed sale of real_property facts you are a charitable_trust organized under the laws of the state of c you are exempt under sec_501 of the code as an organization described in sec_501 and are recognized as a private_operating_foundation under sec_4940 your trust instrument directs your trustees to use your property for the benefit of orphans and other destitute children in the state of c and directs the trustees to retain and invest a sufficient portion of the trust corpus in income-producing property or securities to provide for the continued maintenance and support of your charitable activities you own over big_number acres of land approximately of which is under conservation or agricultural land use restrictions your founder gave you the majority of this land nearly years ago you have maintained the majority of this land to produce rental income to fund your charitable and educational activities in particular you operate nine children’s centers in c to provide counseling support and education to children and their families caregivers and to help communities strengthen their systems of care available to orphans and destitute children between and you arranged for the development of three parcels of land d e and f into condominiums collectively condominium properties you currently own or co-own d e and f but do not own the condominium units on those lands you and the co-owner of d entered into a master ground lease with a developer that built condominiums on d sold each unit and subleased the land to each condominium owner you and the co-owner of e entered into a master ground lease with a developer that built condominiums on e sold each unit and subleased the land to each condominium owner subsequently you and the co-owner of e purchased the developer’s sandwich position and now collect rents directly from the condominium_owners you own all the land underlying the condominiums on f and have entered into ground leases with all the condominium_owners directly no sandwich position is involved you are subject_to annual review by a probate_court and the state attorney_general in recent probate_court reports the court has recommended that you continue to review and evaluate the advantages and disadvantages of diversification of trust assets in light of your mission and goals accordingly your trustees have reexamined your holding of interests in the condominium properties you are emerging from financial hardship and seeking greater financial stability diversification of assets and income for your charitable and educational activities as your beneficiaries’ needs are growing you are liquidity-challenged with assets that yield less than annually for your charitable activities in addition the condominium properties are located in an area that is at risk of damage from hurricanes and flooding thus your trustees have determined that it is no longer in your best interest to continue holding your interests in the condominium properties you plan to liquidate your interests in the condominium properties by selling them to the current leaseholders and to their respective condominium associations you are required by c law to give the associations a right_of_first_refusal to purchase any interests in the condominium properties that you offer to sell you plan to offer to sell your interests in f directly to the f leaseholders and their condominium association you plan to acquire the interests of the co- owners of d and e in those properties and to acquire the sandwich leasehold interest of e’s developer so that you can sell the complete leased fee interests in d and e your real_estate broker will be holding separate information meetings with the leaseholders to describe your leased fee interest in the condominium properties your plans to sell such interests and the process and procedures involved in such sales you or your broker will mail an information notice to the leaseholders within two weeks of these meetings you have not planned any additional marketing or advertising of your interests in the condominium properties nor have you placed a for sale sign on d e or f if you are unable to sell all of your interests in the condominium properties to the leaseholders and condominium associations or through unsolicited offers then you may offer to sell your remaining interests to investment_trust s developer s or other interested investor s or buyer s you do not regularly buy or sell real_property you have from time to time sold other lands that you acquired through your founder’s gift or bequest primarily to government or quasi- government entities for public purposes or in response to mandatory lease-to-fee conversion laws of c however you have never sold any of your interests in the condominium properties because you own the land on which the condominiums sit but not the condominiums themselves you have neither made nor will make any improvements to any of the condominium properties rulings requested your sales of the leased fee interests in the condominium properties will not generate unrelated_business_taxable_income under sec_511 of the code your sales of the leased fee interests in the condominium properties will not adversely affect your current sec_501 exempt status law sec_511 of the code imposes a tax on the unrelated_business_taxable_income of exempt_organizations including those described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions both computed with the modifications listed in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business revrul_55_449 1955_5_cb_599 states that the construction and sale of houses by a foundation otherwise exempt under sec_501 of the code over a period of months for the sole purpose of raising funds for the support of a church constituted unrelated_trade_or_business within the meaning of sec_513 because construction and sale of houses is a business of a kind ordinarily carried on for-profit in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes he decided to sell the land and subdivided it into lots built streets installed storm sewers constructed gas and electric lines and other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business in 7_tc_198 the taxpayer purchased platted land to use in his nursery business twelve years later the city built streets through the property that made it less useful for his business even though he made no active sales effort and made no improvements he sold and a half lots in one year the court opined that the sales were essentially made in the nature of a gradual and passive liquidation of an asset and not in the ordinary course of a trade_or_business in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business for purposes of sec_1221 of the code the court interpreted the word primarily to mean of first importance or principally in 60_tc_996 the tax_court held that a taxpayer who purchased and sold nine parcels of undeveloped land over four years was not engaged in the trade_or_business of buying and selling land for purposes of sec_1221 of the code the taxpayer utilized brokers to aid him in disposing of some of the land however neither he nor the brokers ever sought out or solicited prospective buyers or advertised the properties for sale the court analyzed the following factors in determining that the taxpayer was not engaged in the operation of the trade_or_business of buying and selling land the purpose for which the property was acquired the frequency continuity and size of the sales the activities of the owner in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held in adam and subsequent cases courts have found that no one of these factors is controlling but all are relevant to consider in determining whether the sale of property occurred in the regular course of a taxpayer’s trade_or_business see 526_f2d_409 5th cir 606_f2d_77 5th cir 74_tc_187 in rymer v commissioner t c memo a taxpayer who held property acquired for investment purposes purchased an adjacent property to facilitate the sale of his investment_property the court held that the purchase of the adjacent property was not sufficient to raise the taxpayer’s sales activities to the level of a trade_or_business or to cause the sale to be treated as part of the ordinary course of a trade_or_business analysis you received most of the d e and f land by gift and have held these parcels for nearly years between and you arranged for the development of this land into condominium properties you now desire to liquidate your interests in this land because of changed circumstances including a lack of liquid_assets to meet the needs of your beneficiaries and otherwise support your charitable and educational activities the information submitted indicates several facts that distinguish your situation from that of a taxpayer that holds property for sale to customers in the ordinary course of a trade_or_business for purposes of sec_512 of the code the land was received by gift and bequest from your founder for the purpose of furthering your charitable activities you have held the land for nearly years and as condominium properties for years as an income-producing investment without selling any of it you have neither made nor will be making any improvements to the properties on the land and you have not advertised your interest in the land for sale to the general_public your facts are distinguishable from those in revrul_55_449 supra in which a foundation constructed and sold houses over a period of months for the sole purpose of raising funds to support a church they are also distinguishable from the facts in brown v commissioner supra in which a taxpayer subdivided and developed property for the purpose of selling the property then sold lots in both of these cases the taxpayers’ efforts in acquiring and developing the properties for sale suggested that they were holding the property primarily_for_sale_to_customers in the ordinary course of a trade_or_business in contrast you propose to liquidate assets held for investment purposes as in farley v commissioner supra you plan to purchase the interests of your co-owners and a sandwich holder in two of the condominium properties so that you can sell those properties to leaseholders and or their respective condominium associations as in rymer v commissioner supra such purchase will facilitate your sale of the investment_property and will not be in the ordinary course of a trade_or_business accordingly under the primary purpose test of malat v riddell supra and the facts_and_circumstances_test of adam v commissioner supra we conclude that you do not hold your interests in the condominium properties primarily_for_sale_to_customers in the ordinary course of a trade_or_business therefore your sale of the interests in the condominium properties will not generate unrelated_business_taxable_income under sec_511 and sec_512 of the code and will not adversely affect your exempt status under sec_501 ruling sec_1 your sales of the leased fee interests in the condominium properties will not generate unrelated_business_taxable_income under sec_511 of the code your sales of the leased fee interests in the condominium properties will not adversely affect your current sec_501 exempt status this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely lawrence m brauer steven grodnitzky manager exempt_organizations technical group enclosure notice cc
